 




EXHIBIT 10.63
IRVINE SENSORS CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this
                     day of                     ,                     , by and
between Irvine Sensors Corporation, a Delaware corporation (the “Company”) and
                    , an individual resident of                     ,
                     (“Participant”).
     1. Award. The Company hereby grants to Participant a restricted stock award
of                      shares (the “Shares”) of common stock, par value $0.01
(“Common Stock”), of the Company according to the terms and conditions set forth
herein and in the Irvine Sensors Corporation 2006 Omnibus Incentive Plan (the
“Plan”). The Shares are Restricted Stock granted under Section 6(c) of the Plan.
A copy of the Plan will be furnished upon request of Participant. With respect
to the Shares, Participant shall be entitled at all times on and after the date
of issuance of the Shares to exercise the rights of a stockholder of Common
Stock of the Company, including the right to vote the Shares and the right to
receive dividends, if any, declared on the Shares.
     2. Vesting. Except as otherwise provided in this Agreement, the Shares
shall vest in accordance with the following schedule:

      On each of   Number of Shares the following dates   Vested

     3. Restrictions on Transfer. Until the Shares vest pursuant to Sections 2,
4 or 6 hereof, none of the Shares may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company, and no attempt
to transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the Shares.
     4. Forfeiture; Early Vesting. If Participant ceases to be an employee of or
provide Service to the Company or any Affiliate prior to vesting of the Shares
pursuant to Sections 2, 4 or 6 hereof, all of Participant’s rights to all of the
unvested Shares shall be immediately and irrevocably forfeited, except that:
(i) if Participant ceases to be an employee or provide Service by reason of
death or Permanent Disability prior to the vesting of Shares under Sections 2, 4
or 6 hereof, the next vesting date for the Shares, as set out in Section 2
above, shall accelerate by twelve (12) months as of such date of termination;
and (ii) if, after the initial vesting date set
Form Restricted Stock Award Agreement (2006)

 



--------------------------------------------------------------------------------



 



forth in Section 2 above, Participant ceases to be an employee or provide
Service by reason of Ordinary Retirement prior to the vesting of Shares under
Sections 2, 4 or 6 hereof, then the vesting of the Shares, as set out in
Section 2 above, shall accelerate in full as of such date of Ordinary
Retirement. For purposes of this Agreement, “Ordinary Retirement” shall mean the
retirement of the Participant on a date upon which, if the Participant is an
employee, the sum of the Participant’s age and number of years of employment
with the Company equals or exceeds eighty-five (85) years or, if the Participant
is a non-employee director, the number of years of Service to the Company
exceeds five (5) years. Upon forfeiture, Participant will no longer have any
rights relating to the unvested Shares, including the right to vote the Shares
and the right to receive dividends, if any, declared on the Shares.
     5. Distributions and Adjustments.
     (a) If any Shares vest subsequent to any change in the number of character
of the Common Stock of the Company (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall receive upon
such vesting the number and type of securities or other consideration which
Participant would have received if such Shares had vested prior to the event
changing the number or character of the outstanding Common Stock.
     (b) Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.
     6. Change in Control.
     (a) Immediately prior to the effective date of a “Change in Control” (as
defined in Section 6(e)), all of the Shares shall vest. However, the Shares
shall not vest on an accelerated basis if and to the extent: (i) this Agreement
is to be assumed by the successor corporation (or parent thereof) or is
otherwise to be continued in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) this Agreement is to be replaced with a
cash incentive program of the successor corporation which preserves the economic
value existing at the time of the Change in Control of the Shares that are not
otherwise at that time vested and provides for subsequent payout of that
economic value no later than the time those Shares would have vested.
     (b) Immediately following the consummation of the Change in Control, this
Agreement shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

2



--------------------------------------------------------------------------------



 



     (c) If this Agreement is assumed or otherwise continued in effect in
connection with a Change in Control, then this Agreement shall be appropriately
adjusted, upon such Change in Control, to apply to the number and class of
securities which would have been issuable to Participant in consummation of such
Change in Control had the Shares been vested immediately prior to such Change in
Control. To the extent that the holders of Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or its parent) may, in connection with the assumption
of this Agreement, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in such Change in Control.
     (d) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
     (e) For purposes of this Agreement, “Change in Control” shall mean a change
in ownership or control of the Company effected through any of the following
transactions: (i) a merger, consolidation or other reorganization unless
securities representing more than 50% of the total combined voting power of the
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) the sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.
     7. Miscellaneous.
     (a) Issuance of Shares. The Company shall cause the Shares to be issued in
the name of Participant, either by book-entry registration or issuance of a
stock certificate or certificates evidencing the Shares, which certificate or
certificates shall be held by the Secretary of the Company or the stock transfer
agent or brokerage service selected by the Secretary of the Company to provide
such services for the Plan. The Shares shall be restricted from transfer and
shall be subject to an appropriate stop-transfer order. If any certificate is
used, the certificate shall bear an appropriate legend referring to the
restrictions applicable to the Shares. Participant hereby agrees to the
retention by the Company of the Shares and, if a stock certificate is used,
agrees to execute and deliver to the Company a blank stock power with respect to
the Shares as a condition to the receipt of this award of Shares. After any
Shares vest pursuant to Sections 2, 4 or 6 hereof, and following payment of the
applicable withholding taxes pursuant to Section 7(b) of this Agreement, the
Company shall promptly cause to be issued a certificate or certificates,
registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Shares (less any shares withheld to pay withholding taxes) and
shall cause such certificate or certificates to be delivered to Participant or
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
free of the legend or the stop-transfer order referenced above. No fractional
share of stock shall be issued.

3



--------------------------------------------------------------------------------



 



     (b) Income Tax Matters.
     (i) In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.
     (ii) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant’s federal and state income tax withholding obligations arising from
the receipt of, or the lapse of restrictions relating to, the Shares, by
(i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company, (ii) having the Company withhold a portion
of the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by Participant having a Fair Market Value equal to the amount of
such taxes. Any             shares already owned by Participant for no less than
six months prior to the date delivered to the Company if such shares were
acquired upon the exercise of an option or upon the vesting of restricted stock
units or other restricted stock. The Company will not deliver any fractional
Shares but will pay, in lieu thereof, the Fair Market Value of such fractional
Shares. Participant’s election must be made on or before the date that the
amount of tax to be withheld is determined.
     (c) Entire Agreement; Plan Provisions Control. This Agreement (and any
addendum hereto) and the Plan constitute the entire agreement between the
parties hereto with regard to the subject matter hereof. In the event that any
provision of the Agreement conflicts with or is inconsistent in any respect with
the terms of the Plan, the terms of the Plan shall control. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be and binding on all persons having an interest in the Shares.
All capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning assigned to them in the Plan.
     (d) No Right to Employment. The issuance of the Shares shall not be
construed as giving Participant the right to be retained in the employ of, or if
Participant is a director of the Company or an Affiliate as giving the
Participant the right to continue as a director of, the Company or an Affiliate,
nor will it affect in any way the right of the Company or an Affiliate to
terminate such employment or position at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment, or terminate the term of a director of the Company or an Affiliate,
free from any liability or any claim under the Plan or the Agreement. Nothing in
the Agreement shall confer on any person any legal or equitable right against
the Company or any Affiliate, directly or indirectly, or give rise to any cause
of action at law or in equity against the Company or an Affiliate. The Shares
shall not form any part of the wages or salary of Participant for purposes of
severance pay or termination indemnities, irrespective of the reason for
termination of employment. Under no circumstances shall any person ceasing to be
an employee of the Company or any Affiliate be entitled to any compensation for
any loss of any right or benefit under the Agreement or Plan which such employee
might otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Participant shall
be deemed to have accepted all the conditions of the Plan and the Agreement and
the terms and conditions of any rules and regulations adopted by the Committee
and shall be fully bound thereby.

4



--------------------------------------------------------------------------------



 



     (e) Governing Law. The validity, construction and effect of the Plan and
the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.
     (f) Severability. If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
     (g) No Trust or Fund Created. Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person.
     (h) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
     (i) Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be addressed to Participant at the address indicated below
Participant’s signature line at the end of this Agreement or at such other
address as Participant may designate by ten (10) days’ advance written notice to
the Company. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon the third
(3rd) day following deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice.
     (j) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to this Agreement unless such issuance and delivery of the Shares
pursuant hereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act of
1934, as amended, the rules and regulations promulgated thereunder, state blue
sky laws, the requirements of any applicable Stock Exchange or the Nasdaq Stock
Market and the Delaware General Corporation Law. As a condition to the issuance
of the Shares, the Company may require that the person receiving such Shares
represent and warrant that the Shares are being acquired only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation and warranty is
required by law.

5



--------------------------------------------------------------------------------



 



     (k) Consultation With Professional Tax and Investment Advisors. Participant
acknowledges that the grant and vesting with respect to the Shares, and the sale
or other taxable disposition of the vested Shares, may have tax consequences
pursuant to the Internal Revenue Code of 1986, as amended, or under local, state
or international tax laws. Participant further acknowledges that Participant is
relying solely and exclusively on Participant’s own professional tax and
investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from the grant and vesting of the Shares, and the sale or
other taxable disposition of the vested Shares, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.
     IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Award Agreement on the date set forth in the first paragraph.

              IRVINE SENSORS CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT:
 
             
 
  Name:    
 
       
 
  Address:    
 
       
 
             
 
  Facsimile:    
 
       

6



--------------------------------------------------------------------------------



 



Spousal Acknowledgment
     The undersigned spouse of Participant has read and hereby approves the
foregoing Restricted Stock Award Agreement. In consideration of the Company’s
granting Participant the Shares in accordance with the terms of such Agreement,
the undersigned hereby agrees to be irrevocably bound by all the terms of such
Agreement, including (without limitation) the forfeiture provisions with respect
to the Shares in which Participant is not vested at the time his or her
employment or Service ceases.

               
 
  Signature    
 
       
 
  Address:    
 
       
 
             

 



--------------------------------------------------------------------------------



 



Assignment Separate from Certificate
     For Value Received                                          hereby sell(s),
assign(s) and transfer(s) unto Irvine Sensors Corporation or its successors or
assigns (the “Company”)                                          shares of the
Common Stock of the Company standing in his or her name on the books of the
Company represented by Certificate No.                                         
herewith and do(es) hereby irrevocably constitute and appoint
                                                              as Attorney to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

                 
Dated:
               
 
               
 
               
 
          Signature    
 
               

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Company to exercise
the forfeiture provisions without requiring additional signatures on the part of
Participant.

 